Mr. Justice Cartwright delivered the opinion of the court: Proctor Hospital, of the city of Peoria, is an institution of public charity, affording surgical and medical aid and nursing to sick and disabled persons. It is of the same character and conducted in the same manner as the St. Francis Hospital of the same city, and its property is actually and exclusively used for charitable purposes, not leased or otherwise used with a view to profit. Such property is therefore exempt from taxation. (Sisters of St. Francis v. Board of Review, 231 Ill. 317.) The board of review of Peoria county assessed the property of the hospital, and the action of the board in so doing has been certified to this court by the Auditor of Public Accounts. The opinion in the case of the St. Francis Hospital decides every question which can be raised by the record in this case, and the order of the board of review must be and is set aside. Order set aside.